

Amendment to Employment Agreement
The Employment Agreement dated as of April 23, 2014, between AMICUS
THERAPEUTICS, INC., a Delaware corporation having an office at 1 Cedar Brook
Drive, Cranbury, New Jersey 08512 (the “Company”), and JOHN F. CROWLEY, an
individual residing at […] (“Employee”) is amended as follows:


1.    Section 3.2: The second sentence is amended to delete 60% and replace with
65%.
2.    Section 3.3 is renumbered as Section 3.4
3.    New Section 3.3 is as follows:
Equity. Subject to the terms and conditions of the Company’s Amended and
Restated 2007 Equity Incentive Plan and such other equity plans as the Company
may adopt from time to time during Employee’s employment with the Company,
Employee will be eligible to receive stock options (“Options”), Restricted Stock
Units (“RSUs”) and Performance Restricted Stock Units (PRSUs) and/or such other
equity or equity-based grants, as the Company may elect, in any such case
pursuant to any Award Agreement (as that term is defined in the Company’s Equity
Incentive Plan) between Employee and the Company. Unless otherwise provided in
this Agreement, the terms and conditions of the applicable equity plan will
govern all equity grants to Employee (including vesting of options and units),
including with regard to the Employee’s cessation of employment on such equity
grants.
3.    Section 5.2(b): The second sentence is deleted and replaced with:
In addition, (i) the vesting of any unvested Options held by Employee
immediately prior to such termination shall accelerate such that the portion of
those Options that was otherwise scheduled to vest during the 12 month period
immediately following such termination (had Employee remained employed with the
Company for that period) will become vested as of the date of such termination;
(ii) the vesting of any unvested RSUs held by Employee immediately prior to such
termination shall accelerate such that the portion of those RSUs that was
otherwise scheduled to vest during the 12 month period immediately following
such termination (had Employee remained employed with the Company for that
period) will become vested as of the date of such termination; (iii) the vesting
of any unvested PRSUs held by Employee immediately prior to such termination
shall accelerate such that the portion of those PRSUs that was otherwise
scheduled to vest during the 12 month period immediately following such
termination (had Employee remained employed with the Company for that period)
will become vested as of the date of termination unless a different date is set
forth in the applicable equity award agreement.
3.    Section 5.4:    The second sentence is deleted and replaced with:
In addition, all unvested the Options and RSUs, held by Employee immediately
prior to his termination shall vest in full. Any unvested PRSUs held by Employee
immediately prior to his termination shall vest at the target level or at such
greater level as determined by the Compensation Committee of the Board of
Directors, in its sole discretion.


All other provisions of the Employment Agreement remain unchanged and in full
force and effect.
IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement this 18th date of February, 2020.
 
 
 




 
 
 
 
 
 
 
 
/s/ John F. Crowley
 
 
 
 
 
 
 
 
 
John F. Crowley
Amicus Therapeutics, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Mike Raab
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
Mike Raab
 
 
 
 
 
 
Title:
 
Lead Independent Director
 
 









